Title: Saturday 12th 1780.
From: Adams, John Quincy
To: 


       This morning a Gentleman whose name is du Bois came here to see Pappa. He stay’d some time and then went away. Pappa went out to dinner but Brother Charles and myself dined at our lodgings. At about 5 o clock Pappa came back with Commodore Gillon and two other Gentlemen and Captn. Joyner. Mr. Holdenpyl who is brother in law to Commodore Gillon went with my brother Charles and I to his lodgings where we drank tea, after tea Mr. Holdenpyl another Gentleman my brother Charles and I went to see a sort of a menagery. We saw a Lioness and a white monkey and several other beasts. After that we went to see the Jews Synagogue, there are 30,000 Family’s of Jews in this city. Almost a Quarter of the town are Jews. After this we walked along by the Water Side. We saw a great number of Vessels. After this we came to Commodore Gillon’s lodgings where I supp’d. After supper I came to our new lodgings which is near those of Commodore Gillon in a Private house.
      